 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrant Trucking, Inc and Teamsters NationalFreight Industry Negotiating Committee, onBehalf of Teamsters Local No 159, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica Case 9•CA-1980028 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 30 March 1984 Administrative Law JudgeWilliam A Gershuny issued the attached decisionThe General Counsel and the Charging Party filedexceptions and supporting briefs to which the Re-spondent filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed' The Charging Party, explicitly, and the General Counsel, implicitly,have excepted to some of the judge's credibility findings The Board's es-tablished policy is not to overrule an administrative law judge's crechbility resolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrect Standard Dry Wall Products, 91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951) We have carefullyexamined the record and find no basis for reversing the findingsDECISIONSTATEMENT OF THE CASEWILLIAM A GERSHUNY, Administrative Law JudgeA hearing was held in Columbus, Ohio, on February 7,1984, on a complaint issued October 20, 1983, alleging aviolation of Section 8(a)(1) and (5), based on an allegedlyunlawful implementation of a bargaining offer prior tothe point of impasseThe principal issue is whether there had been an im-passe in bargainingOn the entire record, including my observation of wit-ness demeanor, I hereby make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat Respondent is an employer subject to the Act andthat Local 159 is a labor organization within the meaningof Section 2(5) of the ActII UNFAIR LABOR PRACTICEA ProcedureThe General Counsel's case consisted of documentaryevidence and the testimony of two witnesses Davis, Re-spondent's personnel director and principal negotiator,and Brown, representative of the Ohio Conference ofTeamsters and the National Freight Industry NegotiatingCommittee (National Committee) The Charging Partyoffered no evidence At the conclusion of the GeneralCounsel's case, Respondent moved to dismiss, pursuantto Federal Rules of Civil Procedure 41(b), and a briefingschedule was agreed onB BackgroundThe following facts are not in dispute and are present-ed as historical background There is no allegation orcontention that Respondent's withdrawal from the asso-ciation or its termination of the contract was unlawfulPrior to 1979, Respondent, as a member of a multiem-ployer bargaining association, was signatory to the Na-tional Master Freight Agreement (National Agreement)and Central States Area Iron and Steel Special Commod-ities Rider (Rider) In 1978, Respondent withdrew fromthe association and, in 1979, elected to enter into an in-terim agreement, to be effective only until finalization ofthe national agreement Respondent, although not a sig-natory to that agreement, adhered to its terms On April1, 1982, Respondent, pursuant to that agreement, termi-nated the agreement and requested individual negotia-tions for a new contract Ultimately, the National Com-mittee designated Brown as its representative in negotia-tions with RespondentC The FactsThe credited facts are quite simple 1Admittedly, at all relevant times, the subcommitteewas aware of Respondent's financial difficulties and itsneed for concessionsNegotiations between the subcommittee and Respond-ent began on February 16, 1982, when Respondent wassent a preprinted, one-page interim agreement By itsterms, a signatory acknowledges "familiarity" with theterms and conditions of a national agreement and riders' All findings are made on the basis of the documentary evidence andthe testimony as credited Auto Workers Local 122 (Chrysler Corp), 239NLRB 1108 (1978), Royal Zenith Carp, 263 NLRB 588 (1982) Apartfrom admissions reluctantly made following persistent examination oncross examination, and by me, Brown was less than a credible witnessHe was unconvincing and his testimony was self contradictory and inconflict with his Board affidavit in material respects Based on my observation of his demeanor on the stand, it was apparent that Brown was unwilling or unable to meet the obligations of his oath as a witness Davis,on the other hand, was a candid witness and his testimony convincingMoreover, in view of the conclusion reached that impasse had, in fact,been reached there is no need to consider Respondent's other contenlions that the General Counsel is precluded from proceeding (a) becauseof an earlier, written determination by the Regional Director that neither party was willing to yield its position" and (b) because of inconsistent allegations in a complaint issued by Region 8 (Case 8-CA-15927) thatRespondent, as a member of the association, refused to execute the Natonal Agreement Despite assurances of counsel at the hearing, that cornplaint has not been dismissed as to Respondent272 NLRB No 92 GRANT TRUCKING591yet to be negotiated2 and agrees to be bound by theseterms and conditions until it executes the national agree-ment and riders It does not contemplate individual nego-tiations by the signatory Davis advised the subcommit-tee that Respondent would sign neither the interimagreement nor a national agreement, rather, it desired tonegotiate an individual contractOnly one negotiating meeting was held between Re-spondent and the subcommittee On March 16, 1982,Davis and Brown met for 10 minutes (during a recess inother ongoing negotiations participated in by Brown)and Brown was given a 19-page contract proposal byRespondent This proposal was never discussed or con-sidered by the subcommittee Again, Brown proposedthat Respondent sign an interim agreement which wouldhave bound Respondent to a national agreement yet tobe negotiated and suggested that some relief might beavailable by a rider once the national agreement wassigned by Respondent Of course, this procedure posedan enormous risk to Respondent because, once Respond-ent was bound to the national agreement, there would beno assurances of concession bargaining or concessionsRespondent again refused At no time thereafter did thesubcommittee propose anything to Respondent otherthan a national agreementIn March 1982, Davis met with Local Union PresidentHunt, who represented that he had authority to negotiatea local rider with Respondent 3 Hunt, who was presentin the hearing room, was not called to testify by theGeneral Counsel or the Charging Party On March 31,they executed an agreement to bargain in good faith andto make any agreement retroactive to April 1, 1982Thereafter, Hunt and Davis agreed on two alternativeproposals for a local rider with concessions which wouldaccompany the national agreement which still had notbeen negotiated The two alternatives were submitted byHunt and Davis to the local union, but Hunt refused tosubmit it to the membership, stating that he could not"mess" with the national health, welfare, and pensionprovisionBetween April and October 1982, there were no meet-ings with the subcommittee' and Brown refused to nego-tiate with Davis, insisting that Respondent wait for thenational agreement to be finalized, because a rider withconcessions would not be approved until the national2 The record indicates that the national agreement was not finalizeduntil late 1983, more than 18 months after the onset of bargaining in thiscase3 Although Respondent was advised, by letter of February 4, 1982,that only the subcommittee was authorized to bargain on behalf of thelocal unions, Brown admitted that It was not Improper to negotiate witha local in advance of the national agreement as to concession4 One meeting was scheduled for January 17 1983, but Davis was prevented from attending by a severe snowstormagreement was negotiated Brown also advised Davisthat the subcommittee could not discuss (not "budge"on) concessions on the levels of contributions to thefundsIn August 1982, by telegram, the local union threat-ened strike action if Respondent did not sign the nationalagreement, which still had not been negotiated No strikeoccurredFinally, by letter of April 25, 1983, Respondent sub-mitted a final contract proposal to the local union, stat-ing it would implement its provisions if no response werereceived within a week Hunt returned the proposal thenext day, disavowing his previously declared authorityto bargain over a local agreement and instructing Re-spondent to send the proposal to the subcommittee Re-spondent returned the proposal to HuntOn May 15, the final offer was Implemented and, byletter of May 31 to Hunt, the Union was invited to signthe contract which had been implemented There was noresponse to this letterFrom a consideration of all record evidence as cred-ited, NLRB v American Ins Go, 343 U S 395 (1952),there emerges three inescapable conclusions that compa-ny proposals were never discussed or considered by thesubcommittee, that the Union, from the outset, insistedthat Respondent commit itself to a national agreementyet to be negotiated before local concessions could beconsidered, and that the Company was precluded fromnegotiating in advance over local concessions becausethe subcommittee considered the local union to be with-out authority and because, in any event, local conces-sions could not be considered until there was a nationalagreementWhere, as here, a union refuses to consider any agree-ment other than a national agreement, impasse is reachedand employer is free to implement the terms of its lastoffer Betlem Service Corp, 268 NLRB 354 (1984)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERIt is ordered that the motion to dismiss be granted andthe complaint dismissed5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses